Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 1 of 9




                 Exhibit C
        Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 2 of 9

    Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 1 of 8 PageID #: 636




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION

IN RE: AVAULTA PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION

                                                               MDL NO. 2187
-------------------------------------------------

THIS DOCUMENT RELATES TO ALL CASES

                                          PRETRIAL ORDER # 8

    (Proposed Discovery, Scheduling, and Case Management Order -Initial Discovery Group)



        Having heard the comments and considered the proposals of the parties presented to this

Court relative to case management, the Court ORDERS:

        1.       1.       Pleadings.

                 a.       Answers. With respect to any complaint filed prior to the entry of Pretrial

Order #6 to which a Defendant has not yet answered or otherwise responded, such Defendant

shall answer or otherwise respond to such complaint pursuant to the Federal Rules of Civil

Procedure by July 29, 2011. With respect to any complaint filed between the entry of Pretrial

Order #6 and this Pretrial Order, Defendants shall answer or otherwise respond to any such

complaint pursuant to the Federal Rules of Civil Procedure by August 31, 2011. For any

complaint filed after the date of entry of this Pretrial Order, Defendants shall answer or

otherwise respond to such complaint as provided by the Federal Rules of Civil Procedure.

                 b.       Amendments and joinder. Except as may be further ordered by the Court,

all motions for leave to amend a complaint or to join additional parties shall be filed by Plaintiffs

no later than sixty (60) days after the Court's selection of such case to be within a "Discovery

Group."
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 3 of 9

   Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 2 of 8 PageID #: 637




       2.      General discovery rules.

               a.      Applicability of rules. Except as otherwise provided in this Order, the

Federal Rules of Civil Procedure and the Local Rules of this Court shall apply in MDL 2187.

               b.      Rule 26(a)(1) initial disclosures. The parties are relieved from any duty to

provide initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) in any action that is, upon the date

of entry of this Pretrial, a part of MDL 2187 or which thereafter becomes a part of MDL 2187.



       3.      Selection of Cases for Individual Discovery

               a.      To efficiently manage discovery for all currently pending and future cases

in MDL 2187, the cases will be divided into groups for individual discovery, with each group

having a separate scheduling order. The plaintiff pool from which the initial groups of cases will

be selected has been determined by the Court to include all cases pending in MDL 2187 as of the

date of entry of PRETRIAL ORDER #6 (April 25, 2011).

               b.      Plaintiffs shall provide completed Plaintiff Fact Sheets and Defendants

shall provide completed Defendants Fact Sheets as set forth in PTO # 9 for all plaintiffs in the

initial pool. The parties, through their agreed upon records vendor, shall commence immediately

with obtaining records relating to the plaintiff pool. Based on current information, Plaintiffs

anticipate being able to provide completed PFS for the plaintiff pool identified by the Court in

PTO #6 beginning on May 31, 2011 and continuing on a rolling basis until complete, by August

15, 2011. Based on this proposed timeframe, Defendants anticipate being able to provide all

DFS for that same plaintiff pool by September 30, 2011. Defendants shall provide completed

DFS on a rolling basis in relation to when the Defendants received a completed PFS on an

individual case. At this time, the parties cannot accurately estimate how long it will require




                                                 -2-
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 4 of 9

    Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 3 of 8 PageID #: 638




them, with the assistance of their records vendor, to obtain and review relevant records on each

plaintiff in the plaintiff pool. This uncertainty makes it difficult for the parties to estimate a date

by which they can select the initial Discovery Group of plaintiffs.               The parties currently

anticipate having adequate medical records on the initial pool by October 15, 2011 from which

they can make their respective selection of initial cases for further fact discovery. The parties

therefore will report to the Court at the regularly scheduled conferences in MDL 2187 on their

progress and a proposed date for the Plaintiffs to select eight (8) cases and the Defendants to

select eight cases for further fact discovery, as set forth in paragraph 3 (c).

               c.      At a time directed by the Court, after completion of the necessary review

of medical records for all plaintiffs in the pool, the parties shall meet and confer to exchange lists

of proposed cases for individual discovery, with each side proposing eight (8) cases. At a time

directed by the Court, the parties shall submit to the Court, outside of the ECF system, their

proposed lists and an Opening Memorandum in support of their selections and in opposition to

the opposing party's selections. Within five days of such submission, the parties may submit a

response to the opposing party's Opening Memorandum regarding selection of cases. The

parties propose that the Court shall then select a total of no more than ten (10) of the sixteen (16)

cases proposed by the parties to constitute "Discovery Group 1."

               d.      At the first hearing after the Court has selected "Discovery Group One,"

the parties and the Court will determine a schedule to select the next "discovery group" and set

the discovery schedule.

               e.      Discovery initiation date. Each Discovery Group will have a Discovery

Initiation Date ("DID") commencing five days after the Court's selection of that group.




                                                  -3-
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 5 of 9

    Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 4 of 8 PageID #: 639




               f.      Scheduling orders. Each Discovery Group will have its own scheduling

order based upon its DID that will be determined at the time the "Discovery Group" is selected.

       4.      Discovery and Pretrial Schedule as to Discovery Group I.

               a.      After the conclusion of discovery for Discovery Group 1, referenced in

paragraph 3(d) above, and at a time directed by the Court, the Court shall hear from the parties

regarding their recommendations for selection of cases from "Discovery Group 1" for trial. The

parties shall exchange lists with their proposed manner, selection of plaintiffs and order of trials.

Each side shall then submit to the Court, outside of the ECF system, a memorandum in support

of their proposed manner of trial, selection of plaintiffs for trial, and order of cases for trial.

Within five days of such submission, the parties may submit a response to the opposing party's

memorandum regarding cases for trial. If the Plaintiffs intend to seek consolidation of cases,

they shall move for same and the Defendants shall have the opportunity to respond to such

motion(s). The Court will rule on the manner, order of trial cases and proposed consolidation.

       5.      Other Initial Discovery

               a.      The following written discovery, served prior to the establishment of

MDL 2187, has been designated as "Plaintiffs Master Written Discovery." Defendants shall

provide written responses to the Master Discovery sets described in this paragraph by July 1,

2011. Defendants have begun production of hard copy and electronic documents, and have

begun producing documents pursuant to the parties' agreed upon ESI search terms and will

continue producing responsive documents on a rolling basis.

               Cowan v. C. R. Bard, Inc., et al., case no. 2:10-1213

               •    Plaintiffs' First Interrogatories to Defendant C. R. Bard, Inc.
               •    Plaintiffs' First Interrogatories to Defendant Covidien Inc. d/b/a Sofradim
                    Production



                                                 -4-
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 6 of 9

    Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 5 of 8 PageID #: 640




               •    Plaintiffs' First Requests for Production of Documents and ESI to Defendant
                    C. R. Bard, Inc.
               •    Plaintiffs' First Requests for Production of Documents and ESI to Defendant
                    Covidien Inc. d/b/a Sofradim Production

               Dalman v. C. R. Bard, Inc., case no. 2:10-1225

               •    Plaintiffs' First Interrogatories to Defendant C. R. Bard, Inc.
               •    Plaintiffs' First Requests for Production of Documents and ESI to Defendant
                    C. R. Bard, Inc.

               Everly v. C. R. Bard, Inc., case no. 2:10-1227

               •    Plaintiffs' First Interrogatories to Defendant C. R. Bard, Inc.
               •    Plaintiffs' First Requests for Production of Documents and ESI to Defendant




               b.      Discovery previously served.        All initial disclosures, interrogatories,

requests for production and requests to admit made, and all documents produced in any case in

MDL 2187 shall be applicable to the other MDL 2187 actions.

               c.      Additional Written Discovery Permitted. Plaintiffs and Defendants may

each serve up to two sets of Master Written Discovery for each product line by service on the

opposing Liaison Counsel. The Federal Rules of Civil Procedure shall apply, except that a party

may serve up to 25 interrogatories, including subparts, in any Master Interrogatory Set.

               In addition to any Master Discovery, the parties may serve case-specific written

discovery, if such discovery requests are not duplicative of requests in the Master Discovery.

The Federal Rules of Civil Procedure shall apply, except that a party may serve up to 25

interrogatories, including subparts, in any case-specific set of interrogatories.

               The parties must seek leave of court before serving any additional Master

Interrogatories or individual case interrogatories in addition to those allowed in this order.



                                                 -5-
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 7 of 9

   Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 6 of 8 PageID #: 641




               d.      Corporate Liability Discovery. To the extent otherwise permitted by law,

Plaintiffs may serve notices for Fed. R. Civ. P. 30(b)(6) depositions or for depositions of

identified company witnesses. The Court and parties recognize the commencement of 30(b)(6)

and other company witness depositions is dependent upon the timely receipt and analysis of ESI

materials and other documents by the Plaintiffs which has been or will be requested of the

Defendants. The parties will work together to schedule these depositions on dates and at

locations convenient to the witnesses, parties, and counsel. Defendants reserve their rights to

object to any such deposition, in whole or in part.

              e.       Number of depositions allowed. Any Federal Rule of Civil Procedure

and/or Local Rule purporting to limit the number of depositions allowed shall not apply in the

MDL 2187 proceeding. The parties shall meet and confer regarding depositions to be scheduled,

and make a good faith effort to determine the relevance and reasonableness of requested

depositions before scheduling same.

              f.       Scheduling of depositions.

                       (i)    Depositions may be scheduled and conducted in accordance with

               this Order. Plaintiffs' and Defendants' Lead Counsel shall attempt to establish by

               mutual agreement a schedule for depositions in MDL 2187 that reflects a

               sequencing consistent with (a) the availability of documents from among those

               produced by the parties and third parties; (b) the objective of avoiding the need to

               subject any person to repeated depositions; (c) the need to preserve relevant

               testimony; (d) the schedule established by this Order, and (e) takes into

               consideration, within reason, the schedules of counsel for the parties and

               witnesses to be deposed. As a general rule, no witness should be deposed on the




                                                -6-
     Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 8 of 9

   Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 7 of 8 PageID #: 642




               same subject more than once in this litigation. A party seeking to take a second

               deposition of a witness shall provide the opposing party its basis for an exception.

               Second depositions on new subject matter shall be permitted only upon consent of

               the parties or an order of this Court issued for good cause shown. If counsel are

               unable to resolve any disputes regarding the timing and scheduling of depositions

               after good faith efforts, they may present those disputes to the Court for

               resolution. For purposes of MDL 2187, any deposition taken in any case not a

               part of this MDL proceeding shall not be considered a first deposition.

                      (ii)    Liaison Counsel shall be responsible for keeping counsel that they

               represent fully apprised of the scheduling of any depositions in MDL 2187.

              g.      Location of depositions. Lead Counsel for the parties shall endeavor to

schedule all depositions at locations within a reasonable proximity to the residence of the

deponent, or at such other location as is agreed to by them and the deponent.

              h.      The Court expects the parties to propose to the Court further procedural

rules for conducting of depositions in advance of the taking of depositions so that depositions

will be conducted without unnecessary difficulties.

               i.     Insurance.    Within fifteen (15) days of this Order, Defendants shall

provide the information concerning insurance set forth in Fed. R. Civ. P. 26(a)(1)(A)(iv) and

shall list the names and addresses of all such insurance companies, the policy number(s), and the

amount(s) of liability coverage provided in each policy. Defendants shall also provide a hard

copy of each such policy.




                                                -7-
  Case 2:16-md-02724-CMR Document 1509-3 Filed 09/09/20 Page 9 of 9

Case 2:10-md-02187 Document 55 Filed 06/07/11 Page 8 of 8 PageID #: 643




  The court DIRECTS the Clerk to file a copy of this order in 2-10-md-2187 and it shall

  apply to each member Avaulta-related case previously transferred to, removed to, or filed

  in this district, which includes counsel in all member cases up to and including civil

  action number 2-11-cv-00383. In cases subsequently filed in this district, a copy of the

  most recent pretrial order will be provided by the Clerk to counsel appearing in each new

  action at the time of filing of the complaint.       In cases subsequently removed or

  transferred to this court, a copy of the most recent pretrial order will be provided by the

  Clerk to counsel appearing in each new action upon removal or transfer. It shall be the

  responsibility of the parties to review and abide by all pretrial orders previously entered

  by the court. The orders may be accessed through the CM/ECF system or the court’s

  website at www.wvsd.uscourts.gov.

                                                ENTER: June 7, 2011




                                          -8-
